Exhibit 10.1

 

[g34211kgi001.jpg]

 

November 28, 2005

 

Rob Seim

 

Dear Rob:

 

Welcome to Omnicell!  We are pleased to offer you the Executive Vice President
and Chief Financial Officer position reporting to Randy Lipps.  Your monthly
salary will be $18,333.34, less payroll deductions and all required
withholdings, which is an annual equivalent of $220,000.00.  Omnicell will
recommend, for approval by, our Board of Directors, an award to you of options
to purchase up to 190,000 shares of Omnicell Common Stock at a price equal to
the fair market value of such shares on the date of grant.  Upon approval, those
shares will become exercisable over a 48 month period.  The options will be
subject to the terms and conditions of Omnicell’s stock option plan and your
grant agreement.

 

As Chief Financial Officer, you are also covered by the attached Change of
Control document.

 

If your employment is terminated without cause you will receive severance pay
equivalent to six (6)months’ salary at your base rate of pay in effect
immediately prior to termination; provided you agree to execute Omnicell’s
standard waiver and release agreement.  “Cause” is defined as (1) conviction of
any felony; (2) participation in fraud, misappropriation, embezzlement or other
similar act of dishonesty or material misconduct against the Company (or its
subsidiaries or affiliates); or (3) participation in any act materially contrary
to the Company’s best interests.

 

In addition, you will be eligible to participate in the Omnicell Quarterly
Executive Bonus Plan wherein you may receive a bonus in the amount of up to 35% 
– 45% of your base salary pending Board approval and paid out [quarterly]
pursuant to the Omnicell Quarterly Executive Bonus Plan; provided, among other
things, the company’s and your personal objectives are met.  Please note that
participation in the Executive Bonus Plan is at the discretion of Omnicell’s
management and that they reserve the right to make changes to such bonus plan at
any time.

 

Your start date of employment will be mutually determined upon acceptance of
this offer.

 

Employment at Omnicell is at-will employment, which means it may be terminated
by you or by Omnicell at any time without liability, and is acknowledged by you
upon signing this offer letter.  In addition, Omnicell may change your position,
duties, compensation, benefits and work location from time to time at its
discretion.  This offer is contingent upon successful completion of background
and reference checks.

 

We have competitive medical, dental and vision plans as well as term life, long
and short term disability insurance policies, 401(k) plan, and an Employee Stock
Purchase Plan (ESPP).  Details about these benefits are provided in the Employee
Handbook and Summary Plan Descriptions, available for your review.  Omnicell
may, however, change compensation and benefits from time to time at its
discretion

 

--------------------------------------------------------------------------------


 

As a condition of employment and required by law, you must show proof of
citizenship, permanent residency in the United States or authorization to work
in the United States.  To complete the federally-required verification form
(I-9), we ask that you submit copies of this documentation with your new hire
materials during your first week of employment.  Documents may include a US
Passport, birth certificate, Social Security Card, driver’s license or Alien
Registration Receipt Card.

 

As an Omnicell employee, you will be expected to abide by company policies and
procedures, and acknowledge in writing that you have read and will comply with
the company’s Employee Handbook.  As a condition of employment, you must read,
sign and comply with the attached Proprietary Information Agreement which
prohibits unauthorized use or disclosure of Company proprietary information.  
In addition as part of your duties for Omnicell, you may be assigned to work
onsite with an Omnicell customer.  Some of these customers have additional
requirements that they impose upon individuals who work onsite at their
business, including the requirement that you submit to drug-testing in certain
instances.  If you are assigned to work with such a customer, you will be given
notice of the customer’s additional requirements and will be asked to consent to
these requirements as a condition of your employment with Omnicell.

 

If you have any questions, please give me a call at (650) 251-6216.  Please note
the above offer is good for five (5) days from the date of issue.

 

On behalf of Randy Lipps, I am pleased to confirm your offer to join Omnicell.  
We are looking forward to having you on our team!

 

Again, we welcome you to Omnicell as we begin this exciting stage of our
company’s development and look forward to working with you.  We believe you will
make a significant contribution to the company and the opportunities available
to you will be wide open as Omnicell grows to its potential.

 

Sincerely,

 

 

Grace Griffin

Vice President, Human Resources

 

To indicate your acceptance of the company’s offer, please sign and date this
letter in the space provided below and return it to Human Resources via
confidential fax at (650) 251-6277 along with your completed and signed W-4
form.  A duplicate is enclosed for your records. This letter, along with the
Proprietary Information Agreement, Policy Against Trading on the Basis of Inside
Information and the Code of Ethics between you and the Omnicell, set forth the
terms of your employment with Omnicell and supersede any prior representations
or agreements, whether written or oral.  This letter may not be modified or
amended except by a written agreement, signed by Omnicell and by you.  The above
offer is good for five (5) days from the date of issue.

 

 

 

 

 

Candidate Signature

Date

 

 

 

 

 

 

Anticipated Start Date

 

--------------------------------------------------------------------------------


 

To Rob Seim

 

Upon your acceptance of employment as Chief Financial Officer with
Omnicell, Inc. (the “Company”), and subject to Board of Director approval, you
shall also be granted the following benefit:  in the event of an Acquisition of
the Company (as defined below), and provided one of the following events occurs:
(i) you are terminated without Cause (as defined below); (ii) the principal
place of the performance of your responsibilities and duties is changed to a
location outside of the San Mateo, Santa Clara, or San Francisco counties; or
(iii) there is a material reduction in your responsibilities and duties without
Cause; then (a) you shall receive severance pay equivalent to twelve (12)months’
salary at your base rate of pay in effect immediately prior to the occurrence of
the triggering events described above (and further provided that you agree to
execute Omnicell’s standard waiver and release agreement); and (b) the unvested
portion of each of your stock options granted to you under the Company’s 1999
Equity Incentive Plan, the 2003 Equity Incentive Plan, the 2004 Equity Incentive
Plan, (collectively, the “Plans”) shall accelerate and immediately become
fully-vested and exercisable.

 

An “Acquisition”, as used herein shall mean any consolidation or merger of the
Company with or into any other corporation or other entity or person in which
the stockholders of the Company prior to such consolidation, merger or
reorganization shall own less than fifty percent (50%) of the voting stock of
the continuing or surviving entity of such consolidation, merger or
reorganization, any other corporate reorganization in which in excess of fifty
percent (50%) of the Company’s voting power is transferred , or any transaction
in which any person, together with its affiliates, accumulates fifty percent or
more of the Company’s voting power.

 

As used herein, “Cause” shall mean:  (i) conviction of any felony;
(ii) participation in fraud, misappropriation, embezzlement or other similar act
of dishonesty or material misconduct against the Company or any subsidiaries or
affiliates thereof; or (iii) participation in any act materially contrary to the
Company’s best interest.

 

Acceleration may be limited in certain circumstances, in particular, if any such
acceleration the (“Benefit”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code and (ii) but for this
amendment, be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code, then such Benefit will be reduced to the extent necessary so that
no portion of the Benefit would be subject to the excise tax, as determined in
good faith by the Company; provided, however, that if, in the absence of any
such reduction (or after such reduction), you believe that the Benefit or any
portion thereof (as reduced, if applicable) would be subject to the excise tax,
the Benefit shall be reduced (or further reduced) to the extent determined by
you in your discretion so that the excise tax would not apply.  If, not
withstanding any such reduction (or in the absence of such reduction), the
Internal Revenue Service determines that you are liable for the excise tax as a
result of the Benefit, then you will be obligated to return to the Company,
within thirty (30) days of such determination by the IRS, a portion of the
Benefit sufficient such that none of the benefit retained by you constitutes a
“parachute payment” within the meaning of Code Section 280G that is subject to
the excise tax.

 

The Company is please to provide this benefit to you in recognition of your
continuing dedication to the success of the Company.  Should you have any
questions regarding this matter, please contact the undersigned at 650-251-6120.

 

Omnicell, Inc.

 

Randall A. Lipps

Chairman, President and CEO

 

--------------------------------------------------------------------------------